Citation Nr: 1456752	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-47 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989 and from December 1990 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

The Veteran is seeking service connection for low back, left knee, and right knee disorders.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

A.  Proper Notice Required

In October 2007, the RO issued a rating decision which addressed the Veteran's low back and knee claims.  Specifically, the rating decision noted that these claims were originally filed in December 1989, but that the Veteran had failed to report for a scheduled VA examination.  The rating decision also noted that the RO had failed to provide a decision on those claims in 1990.

A review of the record reveals that prior to issuing the October 2007 rating decision, the RO never advised the Veteran of the elements of the notice requirements for the issues on appeal.  Moreover, the Veteran was not provided with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  As a result, the RO never effectively satisfied the notice requirements with respect to the issues on appeal.

VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the RO must provide proper notice to the Veteran regarding the claims currently on appeal.  This notice must be compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Additional Evidence Available

At her August 2014 Board hearing, the Veteran testified that she was treated for her low back, left knee, and right knee disorders by a private physician or chiropractor located in St. Petersburg, Florida, or Tampa, Florida, prior to 2006.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Since the Veteran identified these records during her Board hearing, the RO has not had the opportunity to obtain and review these records, which may assist the Veteran in substantiating her claims.  Therefore, the RO must contact the Veteran and afford her a final opportunity to identify or submit any additional pertinent evidence in support of her claims, including any available treatment records from her private physician or chiropractor located in St. Petersburg, Florida, or Tampa, Florida.  Regardless of her response, the RO must also obtain any available updated treatment records from the VA Medical Center in Bay Pines, Florida.

C.  Additional Examinations Needed

The Veteran's service treatment records reveal that she injured her back while carrying a transformer during active duty service in December 1988.  In July 1989 and August 1989, the Veteran was treated for low back pain and possible lumbar sprain or sciatica.  She was also treated for chronic bilateral knee pain on multiple occasions in service, and a July 1988 examiner provided a diagnosis of chronic retropatellar pain syndrome. 

The Veteran's post-service private medical records indicate that she was treated for complaints of low back pain in October 2001.  X-rays taken at that time showed a normal lumbar spine, with no evidence of fracture or dislocation.  No diagnosis was provided.  

The Veteran underwent a VA examination in June 2007.  The VA examiner found normal forward lumbar flexion, with no pain reported and no tenderness of the lumbar spine.  As a result, the examiner did not provide a diagnosis or etiological opinion regarding the Veteran's claimed low back disorder.  Regarding the Veteran's claimed knee disorder, the examiner noted bilateral knee flexion decreased to 135 degrees, with reported knee pain, right worse than the left, and no evidence of tenderness.  An x-ray of the left knee was negative for any problems, but an x-ray of the right knee showed mild early arthritic changes.  The examiner offered a diagnosis of right knee degenerative joint disease.  However, the examiner did not provide an opinion regarding whether any current knee disorder found was related to the Veteran's military service. 

In September 2008, the Veteran was evaluated by a VA rheumatologist.  The examiner reviewed the Veteran's June 2007 and September 2008 x-rays.  Regarding the Veteran's low back, the examiner noted that the x-rays showed normal lumbar spine alignment, with minimal dextro-convex scoliosis.  The examiner noted a marked narrowing of the L3-L4, L4-L5, and L5-S1 disc spaces.  The examiner found that the vertebral body heights and remainder of the intervertebral disc spaces were well-maintained, and the pedicles appeared intact.  The examiner found no evidence of fractures.  Regarding the Veteran's left knee, the examiner stated that there was no x-ray evidence of any acute fracture or subluxation, and that all joint spaces were well-maintained.  As for her right knee, the examiner found no x-ray evidence of any acute fracture or subluxation, and that all joint spaces were well-maintained.  The examiner found minimal spurring at the lateral aspect of the patellofemoral joint and mild spurring at the tibial spines.  However, the examiner did not provide any diagnoses or etiological opinions regarding the Veteran's claimed low back or knee disorders.

Under these circumstances, the RO must provide the Veteran with an appropriate examination to determine whether the Veteran has a low back disability, right knee disability, or left knee disability related to her military service.  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue statutory and regulatory notice to the Veteran.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, including any available treatment records from the private physician or chiropractor from St. Petersburg, Florida, or Tampa, Florida, who treated the Veteran prior to 2006.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must obtain any available updated treatment records from the VA Medical Center in Bay Pines, Florida.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  Thereafter, the RO must provide the Veteran with an appropriate examination to determine whether she has a low back disorder, left knee disorder, or right knee disorder related to her military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed back or knee disorders are related to the Veteran's active duty service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits with consideration of all evidence received.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



